EXHIBIT 10.7
 
Execution Version
 
SUBSIDIARY GUARANTY AGREEMENT
 
THIS SUBSIDIARY GUARANTY AGREEMENT (this “Agreement”), dated as of October 21,
2010, by and among EASYLINK SERVICES INTERNATIONAL CORPORATION, a Delaware
corporation (the “Borrower”), each of the subsidiaries of the Borrower listed on
Schedule I hereto (each such subsidiary individually, a “Guarantor” and
collectively, the “Guarantors”) and SUNTRUST BANK, in its capacity as
administrative agent (the “Administrative Agent”) for the several banks and
other financial institutions and lenders (the “Lenders”) from time to time party
to the Revolving Credit and Term Loan Agreement, dated as of the date hereof, by
and among the Borrower, the Lenders and SunTrust Bank, as the Administrative
Agent for the Lenders, as the Issuing Bank and as the Swingline Lender (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; capitalized terms used herein and not otherwise defined
herein shall the meanings assigned to such terms in the Credit Agreement).


WITNESSETH:


WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to establish
a revolving credit facility in favor of and to extend term loans to the
Borrower;
 
WHEREAS, each of the Guarantors is a direct or indirect Subsidiary of the
Borrower and will derive substantial benefit from the making of Loans by the
Lenders and the issuance of Letters of Credit by the Issuing Bank; and
 
WHEREAS, it is a condition precedent to the obligations of the Administrative
Agent, the Issuing Bank, the Swingline Lender and the Lenders under the Credit
Agreement that each Guarantor execute and deliver to the Administrative Agent a
Subsidiary Guaranty Agreement in the form hereof, and each Guarantor wishes to
fulfill said condition precedent.
 
NOW, THEREFORE, in order to induce the Lenders to extend the Loans and the
Issuing Bank to issue Letters of Credit and to make the financial accommodations
as provided for in the Credit Agreement and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 
1

--------------------------------------------------------------------------------

 

Section 1.  Guarantee.  Each Guarantor unconditionally guarantees, jointly with
the other Guarantors and severally, as a primary obligor and not merely as a
surety, (i) the due and punctual payment of all Obligations including, without
limitation, (A) the principal of and premium, if any, and interest (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (B) each payment required to be made by the Borrower under the Credit
Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement or disbursements, interest thereon and
obligations to provide cash collateral, (C) all monetary obligations incurred in
connection with purchasing cards, corporate credit cards or similar extensions
of credit between any Loan Party and any Lender or Affiliate of any Lender, and
(D) all other monetary obligations, including fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), of the Loan Parties to the
Administrative Agent and the Lenders under the Credit Agreement and the other
Loan Documents, (ii) the due and punctual performance of all covenants,
agreements, obligations and liabilities of the Loan Parties under or pursuant to
the Credit Agreement and the other Loan Documents; (iii) the due and punctual
payment and performance of all obligations of the Borrower, monetary or
otherwise, under any Hedging Transaction relating to the Obligations entered
into with a counterparty that was a Lender or an Affiliate of a Lender at the
time such Hedging Transaction was entered into; and (iv) the due and punctual
payment and performance of all Treasury Management Obligations of the Borrower,
monetary or otherwise, entered into with a Lender or an Affiliate of a Lender at
the time the related treasury or cash management services agreement was entered
into (all the monetary and other obligations referred to in the preceding
clauses (i) through (iv) being collectively called the “Guaranteed
Obligations”).  Each Guarantor further agrees that the Guaranteed Obligations
may be extended or renewed, in whole or in part, without notice to or further
assent from such Guarantor, and that such Guarantor will remain bound upon its
guarantee notwithstanding any extension or renewal of any Guaranteed
Obligations.
 
Section 2.  Obligations Not Waived.  To the fullest extent permitted by
applicable law, each Guarantor waives presentment or protest to, demand of or
payment from the other Loan Parties of any of the Guaranteed Obligations, and
also waives notice of acceptance of its guarantee and notice of protest for
nonpayment.  To the fullest extent permitted by applicable law, the obligations
of each Guarantor hereunder shall not be affected by (i) the failure of the
Administrative Agent or any Lender to assert any claim or demand or to enforce
or exercise any right or remedy against the Borrower or any other Guarantor
under the provisions of the Credit Agreement, any other Loan Document or
otherwise, (ii) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, this Agreement, any other Loan
Document, any guarantee or any other agreement, including with respect to any
other Guarantor under this Agreement, or (iii) the failure to perfect any
security interest in, or the release of, any of the security held by or on
behalf of the Administrative Agent or any Lender.
 
Section 3.  Guarantee of Payment.  Each Guarantor further agrees that its
guarantee constitutes a guarantee of payment when due and not of collection, and
waives any right to require that any resort be had by the Administrative Agent
or any Lender to any of the security held for payment of the Guaranteed
Obligations or to any balance of any deposit account or credit on the books of
the Administrative Agent or any Lender in favor of the Borrower or any other
Person.
 
 
2

--------------------------------------------------------------------------------

 

Section 4.  No Discharge or Diminishment of Guarantee.  The obligations of each
Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason (other than to the extent of
indefeasible payment in cash of the Guaranteed Obligations), including any claim
of waiver, release, surrender, alteration or compromise of any of the Guaranteed
Obligations, and shall not be subject to any defense or setoff, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Guaranteed Obligations or otherwise.  Without limiting
the generality of the foregoing, the obligations of each Guarantor hereunder
shall not be discharged or impaired or otherwise affected by the failure of the
Administrative Agent or any Lender to assert any claim or demand or to enforce
any remedy under the Credit Agreement, any other Loan Document or any other
agreement, by any waiver or modification of any provision of any thereof, by any
default, failure or delay, willful or otherwise, in the performance of the
Guaranteed Obligations, or by any other act or omission that may or might in any
manner or to the extent vary the risk of any Guarantor or that would otherwise
operate as a discharge of each Guarantor as a matter of law or equity (other
than the indefeasible payment in full in cash of all the Obligations).
 
Section 5.  Defenses of Borrower Waived.  To the fullest extent permitted by
applicable law, each Guarantor waives any defense based on or arising out of any
defense of any Loan Party or the unenforceability of the Guaranteed Obligations
or any part thereof from any cause, or the cessation from any cause of the
liability of any Loan Party, other than the final and indefeasible payment in
full in cash of the Guaranteed Obligations.  The Administrative Agent and the
Lenders may, at their election following the occurrence and during the
continuance of an Event of Default, foreclose on any security held by one or
more of them by one or more judicial or nonjudicial sales, accept an assignment
of any such security in lieu of foreclosure, compromise or adjust any part of
the Guaranteed Obligations, make any other accommodation with any other Loan
Party or any other guarantor, without affecting or impairing in any way the
liability of any Guarantor hereunder except to the extent the Guaranteed
Obligations have been fully, finally and indefeasibly paid in cash.  Pursuant to
applicable law, each Guarantor waives any defense arising out of any such
election even though such election operates, pursuant to applicable law, to
impair or to extinguish any right of reimbursement or subrogation or other right
or remedy of such Guarantor against the Borrower or any other Guarantor or
guarantor, as the case may be, or any security.
 
Section 6.  Agreement to Pay; Subordination.  In furtherance of the foregoing
and not in limitation of any other right that the Administrative Agent or any
Lender has at law or in equity against any Guarantor by virtue hereof, upon the
failure of the Borrower or any other Loan Party to pay any Obligation when and
as the same shall become due, whether at maturity, by acceleration, after notice
of prepayment or otherwise, each Guarantor hereby promises to and will forthwith
pay, or cause to be paid, to the Administrative Agent for the benefit of the
Lenders in cash the amount of such unpaid Obligation.  Upon payment by any
Guarantor of any sums to the Administrative Agent, all rights of such Guarantor
against any Loan Party arising as a result thereof by way of right of
subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subordinate and junior in right of payment to the prior indefeasible
payment in full in cash of all the Guaranteed Obligations.  In addition, any
indebtedness of any Loan Party now or hereafter held by any Guarantor is hereby
subordinated in right of payment to the prior payment in full in cash of the
Guaranteed Obligations.  If any amount shall erroneously be paid to any
Guarantor on account of (i) such subrogation, contribution, reimbursement,
indemnity or similar right or (ii) any such indebtedness of any Loan Party, such
amount shall be held in trust for the benefit of the Administrative Agent and
the Lenders and shall forthwith be paid to the Administrative Agent to be
credited against the payment of the Guaranteed Obligations, whether matured or
unmatured, in accordance with the terms of the Loan Documents.
 
 
3

--------------------------------------------------------------------------------

 

Section 7.  Information.  Each Guarantor assumes all responsibility for being
and keeping itself informed of other Loan Parties’ financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
such Guarantor assumes and incurs hereunder, and agrees that none of the
Administrative Agent or the Lenders will have any duty to advise any of the
Guarantors of information known to it or any of them regarding such
circumstances or risks.
 
Section 8.  Indemnity and Subrogation.  In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 6), the Borrower agrees that (a) in the event a payment shall
be made by any Guarantor under this Agreement, the Borrower shall indemnify such
Guarantor for the full amount of such payment and such Guarantor shall be
subrogated to the rights of the Person to whom such payment shall have been made
to the extent of such payment and (b) in the event any assets of any Guarantor
shall be sold to satisfy a claim of any Lender under this Agreement, the
Borrower shall indemnify such Guarantor in an amount equal to the greater of the
book value or the fair market value of the assets so sold.
 
Section 9.  Contribution and Subrogation.  Each Guarantor (a “Contributing
Guarantor”) agrees (subject to Section 6) that, in the event a payment shall be
made by any other Guarantor under this Agreement or assets of any other
Guarantor shall be sold to satisfy a claim of any Lender and such other
Guarantor (the “Claiming Guarantor”) shall not have been fully indemnified by
the Borrower as provided in Section 8, the Contributing Guarantor shall
indemnify the Claiming Guarantor in an amount equal to the amount of such
payment or the greater of the book value or the fair market value of such
assets, as the case may be, in each case multiplied by a fraction of which the
numerator shall be the net worth of the Contributing Guarantor on the date
hereof and the denominator shall be the aggregate net worth of all the
Guarantors on the date hereof (or, in the case of any Guarantor becoming a party
hereto pursuant to Section 21, the date of a supplement in the form of Annex 1
hereto executed and delivered by such Guarantor).  Any Contributing Guarantor
making any payment to a Claiming Guarantor pursuant to this Section 9 shall be
subrogated to the rights of such Claiming Guarantor under Section 8 to the
extent of such payment.
 
Section 10.  Subordination.  Notwithstanding any provision of this Agreement to
the contrary, all rights of the Guarantors under Section 8 and Section 9 and all
other rights of indemnity, contribution or subrogation under applicable law or
otherwise shall be fully subordinated to the indefeasible payment in full in
cash of the Guaranteed Obligations.  No failure on the part of the Borrower or
any Guarantor to make the payments required under applicable law or otherwise
shall in any respect limit the obligations and liabilities of any Guarantor with
respect to its obligations hereunder, and each Guarantor shall remain liable for
the full amount of the obligations of such Guarantor hereunder.
 
Section 11.  Representations and Warranties.  Each Guarantor represents and
warrants as to itself that all representations and warranties relating to it (as
a Subsidiary of the Borrower) contained in the Credit Agreement are true and
correct.
 
 
4

--------------------------------------------------------------------------------

 

Section 12.  Termination.  The guarantees made hereunder (i) shall terminate
when all the Guaranteed Obligations (other than indemnification obligations that
survive termination of the Loan Documents and Treasury Management Obligations to
the extent comprised solely of any requirement to maintain or terminate any
deposit accounts with any Lender) have been paid in full in cash and the Lenders
have no further commitment to lend under the Credit Agreement, the LC Exposure
and the Swingline Exposure have been reduced to zero and the Issuing Bank has no
further obligation to issue Letters of Credit under the Credit Agreement and
(ii) shall continue to be effective or be reinstated, as the case may be, if at
any time payment, or any part thereof, of any Obligation is rescinded or must
otherwise be restored by any Lender or any Guarantor upon the bankruptcy or
reorganization of the Borrower, any Guarantor or otherwise.  In connection with
the foregoing, the Administrative Agent shall execute and deliver to such
Guarantor or Guarantor’s designee, at such Guarantor’s expense, any documents or
instruments which such Guarantor shall reasonably request from time to time to
evidence such termination and release.
 
Section 13.  Binding Effect; Several Agreement; Assignments.  Whenever in this
Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party; and all covenants,
promises and agreements by or on behalf of the Guarantors that are contained in
this Agreement shall bind and inure to the benefit of each party hereto and
their respective successors and assigns.  This Agreement shall become effective
as to any Guarantor when a counterpart hereof executed on behalf of such
Guarantor shall have been delivered to the Administrative Agent, and a
counterpart hereof shall have been executed on behalf of the Administrative
Agent, and thereafter shall be binding upon such Guarantor and the
Administrative Agent and their respective successors and assigns, and shall
inure to the benefit of such Guarantor, the Administrative Agent and the
Lenders, and their respective successors and assigns, except that no Guarantor
shall have the right to assign its rights or obligations hereunder or any
interest herein (and any such attempted assignment shall be void).  If all of
the Capital Stock of a Guarantor is sold, transferred or otherwise disposed of
pursuant to a transaction permitted by the Credit Agreement, such Guarantor
shall be released from its obligations under this Agreement without further
action.  This Agreement shall be construed as a separate agreement with respect
to each Guarantor and may be amended, modified, supplemented, waived or released
with respect to any Guarantor without the approval of any other Guarantor and
without affecting the obligations of any other Guarantor hereunder.
 
Section 14.  Waivers; Amendment.
 
(a)           No failure or delay of the Administrative Agent of any kind in
exercising any power or right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights of the Administrative Agent hereunder and of the
Lenders under the Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have.  No waiver of any provision
of this Agreement or consent to any departure by any Guarantor therefrom shall
in any event be effective unless the same shall be permitted by
subsection (b) below, and then such waiver and consent shall be effective only
in the specific instance and for the purpose for which given.  No notice or
demand on any Guarantor in any case shall entitle such Guarantor to any other or
further notice in similar or other circumstances.
 
 
5

--------------------------------------------------------------------------------

 

(b)           Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to a written agreement entered into between
the Guarantors with respect to which such waiver, amendment or modification
relates and the Administrative Agent, with the prior written consent of the
Required Lenders (except as otherwise provided in the Credit Agreement).
 
Section 15.  Notices.  All communications and notices hereunder shall be in
writing and given as provided in Section 10.1 of the Credit Agreement.  All
communications and notices hereunder to each Guarantor shall be given to it at
its address set forth on Schedule I attached hereto.
 
Section 16.  Severability.  Any provision of this Agreement held to be illegal,
invalid or unenforceable in any jurisdiction, shall, as to such jurisdiction, be
ineffective to the extent of such illegality, invalidity or unenforceability
without affecting the legality, validity or enforceability of the remaining
provisions hereof or thereof; and the illegality, invalidity or unenforceability
of a particular provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
 
Section 17.  Counterparts; Integration.  This Agreement may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract (subject to Section 13), and
shall become effective as provided in Section 13.  Delivery of an executed
signature page to this Agreement by facsimile transmission shall be as effective
as delivery of a manually executed counterpart of this Agreement.  This
Agreement constitutes the entire agreement among the parties hereto regarding
the subject matters hereof and supersedes all prior agreements and
understandings, oral or written, regarding such subject matter.
 
Section 18.  Rules of Interpretation.  The rules of interpretation specified in
Section 1.4 of the Credit Agreement shall be applicable to this Agreement.
 
Section 19.  Governing Law; Jurisdiction; Consent to Service of Process.
 
(a)       This Agreement shall be construed in accordance with and be governed
by the law (without giving effect to the conflict of law principles thereof) of
the State of Georgia.
 
(b)       Each Guarantor hereby irrevocably and unconditionally submits, for
itself and its property, to the non-exclusive jurisdiction of the United States
courts located within the Northern District in the State of Georgia, and of any
state court of the State of Georgia located in Fulton County and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement or any other Loan Document or the transactions contemplated
hereby or thereby, or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such Georgia state court or, to the extent permitted by applicable law, such
Federal court.  Each Guarantor agrees that a final judgment in any such action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Agreement shall affect any right that the Administrative Agent, the Issuing
Bank, the Swingline Lender or any Lender may otherwise have to bring any action
or proceeding relating to this Agreement against any Guarantor or its properties
in the courts of any jurisdiction.
 
 
6

--------------------------------------------------------------------------------

 

(c)       Each Guarantor irrevocably and unconditionally waives any objection
which it may now or hereafter have to the laying of venue of any such suit,
action or proceeding described in paragraph (b) of this Section and brought in
any court referred to in paragraph (b) of this Section.  Each party hereto
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
 
(d)       Each Guarantor irrevocably consents to the service of process in the
manner provided for notices in Section 10.1 of the Credit Agreement.  Nothing in
this Agreement will affect the right of the Administrative Agent or any Lender
to serve process in any other manner permitted by law.
 
Section 20.  Waiver of Jury Trial.  EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY
HERETO (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND
(ii) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
Section 21.  Additional Guarantors.  Pursuant to Section 5.11 of the Credit
Agreement, each Domestic Subsidiary that was not in existence on the date of the
Credit Agreement is required to enter into this Agreement as a Guarantor upon
becoming a Subsidiary.  Upon execution and delivery after the date hereof by the
Administrative Agent and such Subsidiary of an instrument in the form of Annex
1, such Subsidiary shall become a Guarantor hereunder with the same force and
effect as if originally named as a Guarantor herein.  The execution and delivery
of any instrument adding an additional Guarantor as a party to this Agreement
shall not require the consent of any other Guarantor hereunder.  The rights and
obligations of each Guarantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Guarantor as a party to this Agreement.
 
Section 22.  Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other Indebtedness at any time owing by such Lender to or for the
credit or the account of any Guarantor against any or all the obligations of
such Guarantor now or hereafter existing under this Agreement and the other Loan
Documents held by such Lender, irrespective of whether or not such Person shall
have made any demand under this Agreement or any other Loan Document and
although such obligations may be unmatured.  The rights of each Lender under
this Section 22 are in addition to other rights and remedies (including other
rights of setoff) that such Lender may have.
 
 
7

--------------------------------------------------------------------------------

 

Section 23.  Savings Clause.
 
(a)           It is the intent of each Guarantor and the Administrative Agent
that each Guarantor’s maximum obligations hereunder shall be, but not in excess
of:
 
(i)           in a case or proceeding commenced by or against any Guarantor
under the provisions of Title 11 of the United States Code, 11 U.S.C. §§101 et
seq. (the “Bankruptcy Code”) on or within one year from the date on which any of
the Guaranteed Obligations are incurred, the maximum amount which would not
otherwise cause the Guaranteed Obligations (or any other obligations of such
Guarantor owed to the Administrative Agent or the Lenders) to be avoidable or
unenforceable against such Guarantor under (i) Section 548 of the Bankruptcy
Code or (ii) any state fraudulent transfer or fraudulent conveyance act or
statute applied in such case or proceeding by virtue of Section 544 of the
Bankruptcy Code; or
 
(ii)           in a case or proceeding commenced by or against any Guarantor
under the Bankruptcy Code subsequent to one year from the date on which any of
the Guaranteed Obligations are incurred, the maximum amount which would not
otherwise cause the Guaranteed Obligations (or any other obligations of such
Guarantor to the Administrative Agent or the Lenders) to be avoidable or
unenforceable against such Guarantor under any state fraudulent transfer or
fraudulent conveyance act or statute applied in any such case or proceeding by
virtue of Section 544 of the Bankruptcy Code; or
 
(iii)           in a case or proceeding commenced by or against any Guarantor
under any law, statute or regulation other than the Bankruptcy Code (including,
without limitation, any other bankruptcy, reorganization, arrangement,
moratorium, readjustment of debt, dissolution, liquidation or similar debtor
relief laws), the maximum amount which would not otherwise cause the Guaranteed
Obligations (or any other obligations of such Guarantor to the Administrative
Agent or the Lenders) to be avoidable or unenforceable against such Guarantor
under such law, statute or regulation including, without limitation, any state
fraudulent transfer or fraudulent conveyance act or statute applied in any such
case or proceeding.
 
(b)          The substantive laws under which the possible avoidance or
unenforceability of the Guaranteed Obligations (or any other obligations of such
Guarantor to the Administrative Agent or the Lenders) as may be determined in
any case or proceeding shall hereinafter be referred to as the “Avoidance
Provisions”.  To the extent set forth in Section 23(a)(i), (ii), and (iii), but
only to the extent that the Guaranteed Obligations would otherwise be subject to
avoidance or found unenforceable under the Avoidance Provisions, if any
Guarantor is not deemed to have received valuable consideration, fair value or
reasonably equivalent value for the Guaranteed Obligations, or if the Guaranteed
Obligations would render such Guarantor insolvent, or leave such Guarantor with
an unreasonably small capital to conduct its business, or cause such Guarantor
to have incurred debts (or to have intended to have incurred debts) beyond its
ability to pay such debts as they mature, in each case as of the time any of the
Guaranteed Obligations are deemed to have been incurred under the Avoidance
Provisions and after giving effect to the contribution by such Guarantor, the
maximum Guaranteed Obligations for which such Guarantor shall be liable
hereunder shall be reduced to that amount which, after giving effect thereto,
would not cause the Guaranteed Obligations (or any other obligations of such
Guarantor to the Administrative Agent or the Lenders), as so reduced, to be
subject to avoidance or unenforceability under the Avoidance Provisions.
 
 
8

--------------------------------------------------------------------------------

 

(c)           This Section 23 is intended solely to preserve the rights of the
Administrative Agent and the Lenders hereunder to the maximum extent that would
not cause the Guaranteed Obligations of such Guarantor to be subject to
avoidance or unenforceability under the Avoidance Provisions, and neither the
Guarantors nor any other Person shall have any right or claim under this
Section 23 as against the Administrative Agent or Lenders that would not
otherwise be available to such Person under the Avoidance Provisions.

(Signatures on following page)
 
 
9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.


EASYLINK SERVICES INTERNATIONAL CORPORATION, a Delaware corporation
   
By:
/s/ Thomas J. Stallings
Name: 
Thomas J. Stallings
Title:
Chief Executive Officer
     
[CORPORATE SEAL]
 
EASYLINK SERVICES CORPORATION, a Delaware corporation
 
By:
/s/ Thomas J. Stallings
Name: 
Thomas J. Stallings
Title:
President
     
[CORPORATE SEAL]
 
EASYLINK SERVICES USA, INC., a Delaware corporation
 
By:
/s/ Thomas J. Stallings
Name: 
Thomas J. Stallings
Title:
President
     
[CORPORATE SEAL]



(Signatures continue on following page)
 
 
10

--------------------------------------------------------------------------------

 


XPEDITE SYSTEMS, LLC, a Delaware limited liability company
 
By:
EasyLink Services International Corporation, a Delaware corporation, its Sole
Member
   
By:
/s/ Thomas J. Stallings
Name: 
Thomas J. Stallings
Title:
Chief Executive Officer
     
[CORPORATE SEAL]
 
XPEDITE SYSTEMS WORLDWIDE, INC., a Delaware corporation
   
By:
/s/ Thomas J. Stallings
Name: 
Thomas J. Stallings
Title:
President
     
[CORPORATE SEAL]
   
XPEDITE NETWORK SERVICES, INC., a Georgia corporation
   
By:
/s/ Thomas J. Stallings
Name: 
Thomas J. Stallings
Title:
President
     
[CORPORATE SEAL]
   
PTEK SERVICES, INC., a Delaware corporation
   
By:
/s/ Thomas J. Stallings
Name: 
Thomas J. Stallings
Title:
President
     
[CORPORATE SEAL]



(Signatures continue on following page)
 
 
11

--------------------------------------------------------------------------------

 


SUNTRUST BANK, as Administrative Agent
   
By:
/s/ Sherry D. Harris
Name: 
Sherry D. Harris
Title:
Senior VP


 
12

--------------------------------------------------------------------------------

 